United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1795
Issued: April 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 30, 2008 merit decision denying her traumatic injury claim
and the December 31, 2008 nonmerit decision denying her request for merit review. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that she
sustained an injury in the performance of duty on July 19, 2008; and (2) whether the Office
properly refused to reopen her case for further review of the merits pursuant to 5 U.S.C.
§ 8128(a).

1

Appellant submitted additional evidence after the Office rendered its September 30, 2008 decision. The Board’s
jurisdiction is limited to reviewing the evidence that was before the Office at the time of its final decision.
Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On July 29, 2008 appellant, then a 42-year-old lead transportation security screener, filed
a traumatic injury claim alleging that she sustained injuries to her left knee and ankle at noon on
July 19, 2008 while getting out of a chair at work. She stated that she felt extreme pain in her
left knee and ankle as she placed her left foot on the floor and was unable to place any body
weight on her left leg.
Appellant provided a July 20, 2008 witness statement from Tiffany Moore, a coworker,
who reported that she observed her getting out of her chair around noon on the date in question.
The next thing Ms. Moore knew, appellant was doubled over in pain, stating that she had injured
her knee.
Appellant submitted a July 24, 2008 report from Dr. Melanie S. Orencia, Board-certified
in the field of family medicine, who treated her on July 22, 2008 for left knee and ankle pain.
Dr. Orencia stated that, on July 19, 2008, while getting out of a “high-type chair,” appellant
twisted her left foot, fell down and landed on her hands. Appellant experienced pain in the left
ankle and left knee and was unable to put any weight on her left leg the following day.
Dr. Orencia reported that appellant had a history of torn meniscus in 2005 and underwent surgery
in 2006, but she had no limitation of motion until the July 19, 2008 incident. On examination,
appellant walked with a limp. There was positive tenderness and swelling on the lateral aspect
of the left knee joint. She had positive crepitation when pressure was applied to the left patella
and mild tenderness on the left lateral malleolus area. Appellant had full range of motion of the
left ankle and her peripheral pulses were full and equal. She had decreased range of motion of
the left knee joint on flexion, internal and external rotation. Dr. Orencia diagnosed left knee pain
and ordered an x-ray of appellant’s left knee. A July 29, 2008 follow-up report reflected
appellant’s complaints of continuing left knee pain.
On August 6, 2008 Dr. Orencia stated that appellant began complaining of left knee pain
on July 22, 2008, when she fell and hurt her knee while she was at work. A July 28, 2008
magnetic resonance imaging (MRI) scan showed findings consistent with iliotibial band
syndrome, including a lateral meniscal tear and small medial meniscus without a tear. She
indicated that appellant had a Grade 3 to 4 chondromalacia, posterolateral tibial plateau, small
erosions and Grade 3 chondromalacia medial compartment. The patella showed low-grade
chondromalacia, medial facet. There was positive limitation of motion of the left knee joint in
certain areas and positive swelling on left side of the left knee. Appellant had minimal edema on
the lateral aspect of her left knee joint; pain on palpation on the lateral aspect of the left knee
joint; decreased range of motion on internal and external rotation; and flexion of the left knee
joint. She was, however, able to internally and externally rotate the left knee joint to about 30
degrees on each side; flex her knee joint to about 30 degrees; and do full extension of her left
knee joint. Dr. Orencia diagnosed iliotibial band syndrome and left lateral meniscal tear.
The record contains a July 22, 2008 report of a left knee x-ray and a July 28, 2008 report
of an MRI scan of the left knee.
By letter dated August 21, 2008, the Office informed appellant that the information
submitted was insufficient to establish her claim, noting that there was no medical evidence

2

establishing that her diagnosed knee condition was causally related to factors of her claimed
injury. It informed her that she had 30 days to submit additional evidence to support her claim,
including a history of her prior knee condition and a medical narrative explaining how the
alleged July 19, 2008 incident caused or aggravated her diagnosed condition.
Appellant submitted an August 19, 2008 report from Dr. Joshua A. Johnston, a treating
physician, who diagnosed left knee arthrosis and left lateral meniscus tear. Dr. Johnston stated
that she had an acute onset of pain and swelling on July 19, 2008, when she sustained a twisting
injury to her left knee. He noted a history of a partial meniscectomy of the left knee two years
prior. On examination of the left lower extremity, appellant had some tenderness to palpation
about the lateral joint line. McMurray examination was positive for lateral pain. Range of
motion was from 0 to 130 degrees, with pain at the extreme of flexion. X-rays showed a
moderate degree of arthrosis in the lateral compartment and mild arthrosis in the patello femoral
compartment with slight valgus alignment. A report of a left knee MRI scan revealed
degenerative changes in the lateral compartment, as well as a lateral meniscus tear. Dr. Johnston
recommended surgery to correct the meniscal tear.
On August 31, 2008 Dr. Orencia stated that appellant had been experiencing constant
pain since sustaining a left knee injury on July 19, 2008. He noted that MRI scan findings
showed IT band syndrome and lateral meniscal tear, for which she was awaiting surgery.
Examination revealed that appellant was able to flex her left knee joint to about 70 degrees;
internally rotate her left knee joint to about 30 degrees; externally rotate the left knee joint to
about 30 degrees; and fully extend the left knee joint.
By decision dated September 30, 2008, the Office denied appellant’s claim, finding that
the medical evidence of record failed to demonstrate that the diagnosed left knee condition was
causally related to the established work-related events.
On October 14, 2008 appellant requested reconsideration of the Office’s April 25, 2008
decision. She submitted an August 26, 2008 report from Dr. Orencia and September 2 and
October 10, 2008 reports from Dr. Johnston, which addressed the cause and progression of
appellant’s left knee condition. In a September 5, 2008 statement, appellant reiterated the
circumstances surrounding the July 19, 2008 incident and contended that it was the cause of her
left knee condition.
By decision dated December 16, 2008, the Office denied modification of its previous
decision.
On December 26, 2008 appellant submitted an appeal request form requesting
reconsideration. By decision dated December 31, 2008, the Office denied her request for merit
review.
On appeal, appellant seeks a reversal of the Office’s decision, contending that she was
unaware that she was required to provide additional medical documentation.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability or specific condition for which
compensation is claimed, is causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
When an employee claims that he sustained a traumatic injury in the performance of
duty, he must establish the “fact of injury,” consisting of two components which must be
considered in conjunction with one another. The first is whether the employee actually
experienced the incident that is alleged to have occurred at the time, place and in the manner
alleged. The second is whether the employment incident caused a personal injury and generally
this can be established only by medical evidence.5
The medical evidence required to establish causal relationship, generally, is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Deborah L. Beatty, 54 ECAB 340 (2003). See also Tracey P. Spillane, 54 ECAB 608 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term “injury” as defined by the Act, refers to a disease proximately caused by the
employment. 5 U.S.C. § 8101(5). See 20 C.F.R. § 10.5(q), (ee).
6

Id.

4

ANALYSIS
The Board finds that this case is not in posture for a decision as to whether appellant
sustained an injury in the performance of duty.
An employee who claims benefits under the Act has the burden of establishing the
essential elements of his or her claim. The claimant has the burden of establishing by the weight
of reliable, probative and substantial evidence that the condition for which compensation is
sought is causally related to a specific employment incident or to specific conditions of the
employment. As part of this burden, the claimant must present rationalized medical opinion
evidence, based upon a complete and accurate factual and medical background, establishing
causal relationship.7 However, it is well established that proceedings under the Act are not
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.8
The Office accepted that the July 19, 2008 incident occurred as alleged. It denied
appellant’s claim, however, on the grounds that the evidence failed to establish a causal
relationship between the established event and her diagnosed left knee condition. The Board
finds that the medical evidence of record, though not fully rationalized, supports a causal
relationship between the accepted July 19, 2008 incident and appellant’s left knee condition.
Dr. Orencia began treating appellant three days after the accepted incident. She provided
a factual account of the incident, which reflected that appellant twisted her left foot on July 19,
2008, while getting out of a “high-type chair.” Dr. Orencia exhibited an awareness of appellant’s
prior medical history, which involved a partial meniscectomy of the left knee in 2006, but noted
that appellant had no limitation of motion in her knee until the July 19, 2008 incident. She
provided detailed examination findings, diagnosed left knee pain and ordered an x-ray of her left
knee. On August 6, 2008 Dr. Orencia stated that appellant began complaining of left knee pain
on July 22, 2008, following her work-related knee injury. She reviewed MRI scan results, which
showed findings consistent with iliotibial band syndrome, including a lateral meniscal tear and
small medial meniscus without a tear and provided examination findings, on which she based her
diagnoses of iliotibial band syndrome and left lateral meniscal tear. On August 31, 2008
Dr. Orencia reiterated her previous diagnoses, stating that appellant had been experiencing
constant pain since sustaining a left knee injury on July 19, 2008. Her reports provide detailed
examination findings, which support a definitive diagnosis and are factually consistent with
appellant’s allegation that she injured her left knee on July 19, 2008.
On August 19, 2008 Dr. Johnston stated that appellant had an acute onset of pain and
swelling on July 19, 2008, when she sustained a twisting injury to her left knee. He provided
examination findings, reviewed appellant’s medical history and reports of MRI scans and x-rays
and diagnosed left knee arthrosis and left lateral meniscus tear. Although Dr. Johnston’s report
7

See Virginia Richard, claiming as executrix of the estate of Lionel F. Richard, 53 ECAB 430 (2002); see also
Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).
8

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, supra note 7; Dorothy L. Sidwell, 36 ECAB
699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).

5

does not contain an opinion as to the cause of appellant’s current knee condition, it is compatible
with Dr. Orencia’s reports and supports appellant’s claim that she injured her knee on
July 19, 2008.
The Board notes that, while none of the reports of appellant’s attending physicians is
completely rationalized, they are consistent in indicating that she sustained an employmentrelated knee injury. Moreover, these reports are not contradicted by any substantial medical or
factual evidence of record. While the reports are not sufficient to meet appellant’s burden of
proof to establish her claim, they raise an uncontroverted inference that her current knee
condition was caused or aggravated by the established work incident and are sufficient to require
the Office to further develop the medical evidence and the case record.9 On remand, the Office
should submit a statement of accepted facts to a qualified physician, in order to obtain a
rationalized opinion as to whether her current condition is causally related to the established
July 19, 2008 incident, either directly or through aggravation, precipitation or acceleration.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
sustained an injury in the performance of duty.

9

See Virginia Richard, supra note 7; see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41
ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2008 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.10
Issued: April 20, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

In light of the Board’s ruling on the first issue, the second issue is moot.

7

